Judgment, Supreme Court, New York County (Robert D. Lippmann, J.), entered May 3, 2005, dismissing the complaint on defendant’s motion after the conclusion of plaintiffs’ case at trial, affirmed, without costs.
Elaintiffs brought this action to recover damages for injuries allegedly sustained by Alan Oboler when he tripped and fell over a manhole cover. Elaintiffs do not dispute that defendant had no prior written notice of the alleged hazard, and they failed to submit evidence to raise a triable issue of fact as to whether defendant affirmatively created the defective condition (see Amabile v City of Buffalo, 93 NY2d 471 [1999]). Furthermore, the mere presence of a covered manhole, absent any indication as to its purpose, does not establish a special use so as to obviate the necessity for notice (Patterson v City of New York, 1 AD3d 139 [2003]).
The admission of an expert opinion is a matter within the sound discretion of the court (see Dufel v Green, 84 NY2d 795, 797-798 [1995]). An expert’s evidence “ ‘must be based on facts in the record or personally known to the witness’ ” (Santoni v Bertelsmann Prop., Inc., 21 AD3d 712, 714-715 [2005], quoting Samuel v Aroneau, 270 AD2d 474, 475 [2000], lv denied 95 NY2d 761 [2000]).
Elaintiffs’ expert’s testimony, relating to whether defendant created the alleged defective condition, was properly excluded. Although plaintiff’s expert indicated that he had reviewed photographs of the manhole cover and plaintiff testified that the photographs accurately represented the condition at the *309time of the accident, there was no evidence regarding who took the photographs or when they were taken. In addition, it is impossible to discern from the photographs the height differential between the manhole and the asphalt. Moreover, plaintiffs expert did not visit the scene until four years after the accident. Thus, his opinion would have been based on pure speculation (see Saborido-Calvo v New York City Tr. Auth., 11 AD3d 216 [2004]; see also McGarvey v Bank of N.Y, 7 AD3d 431 [2004] [affidavit of plaintiffs expert who examined door more than two years after plaintiffs accident was not probative of whether door revolved at hazardous speed at time of accident]; Kruimer v National Cleaning Contrs., 256 AD2d 1 [1998] [expert’s opinion should have been disregarded as conclusory inasmuch as it was based on observations of floor made over two years after accident]; Figueroa v Haven Plaza Hous. Dev. Fund Co., 247 AD2d 210 [1998] [court properly rejected as conclusory that part of expert’s affidavit based on observation of walkway two years after accident]).
We further observe that there was no evidence as to when or whether the street—where the manhole cover was located—had been repaved, much less whether any such work had been negligently performed, or as to how long the allegedly defective condition existed. Accordingly, the court properly dismissed the complaint at the conclusion of plaintiffs case at trial. Concur— Marlow, Sullivan and Malone, JJ.